department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc corp tl-n-5970-00 uilc internal_revenue_service national_office field_service_advice memorandum for special litigation assistant cc lm rfp tl-n-5970-00 from jasper l cummings jr associate chief_counsel corporate cc corp subject agent for the group this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend a b c d e date k date l year year year year tl-n-5970-00 year year year year year year year year a b issues are the forms 1120x for taxable_year sec_1 through and including filed by b on behalf of a the amended returns valid for the purpose of filing a timely claim_for_refund by a who is the proper party to receive any overpayment or notice_of_deficiency that results from the final_determination of the examiners concerning the amended returns who is the proper party to execute the form sec_872 consent to extend time to assess tax for the b consolidated group’s taxable years and the waivers what language should be used to identify the taxpayer on the waivers conclusion sec_1 the amended returns filed by b on behalf of a are valid for the purpose of filing a timely claim_for_refund by a a is the proper party to receive any overpayment or notice_of_deficiency that results from the final_determination of the examiners concerning the amended returns tl-n-5970-00 e is the proper party to execute the waivers the proper language to use on the waivers is e e i n xx-xxxxxxx as successor by merger to b e i n xx-xxxxxxx and as agent for the former b and subsidiary companies consolidated_group put an asterisk immediately thereafter as shown at the bottom of page of form_872 the following language should be added including the asterisk with respect to the consolidated_tax_liability of b and subsidiary companies for the tax periods ending on date k and date l facts prior to year a was the common parent of and filed consolidated_returns for the group a consolidated_group for taxable_year sec_1 through and including year a also executed form sec_872 for year sec_1 through and including in year the a group reorganized pursuant to this reorganization a formed a wholly owned subsidiary b which in turn formed a wholly owned subsidiary c c merged with and into a with a surviving causing a to become a wholly owned subsidiary of b in a private_letter_ruling the service held that the a group would continue with b as the new common parent hereafter the b consolidated_group b filed consolidated forms for the b consolidated_group for each of the taxable years through and including and form sec_872 for years through and including b also filed the amended returns on behalf of a seeking refunds for taxable_year sec_1 through and including in year b entered into a stock exchange and merger agreement with d and e a subsidiary of d pursuant to this agreement d and e effected a common_stock exchange pursuant to which d became a wholly owned subsidiary of e in a transaction intended to constitute a sec_351 exchange b then merged with and into e with e surviving in a transaction intended to qualify as a sec_368 reorganization as a result of this corporate restructuring a became a wholly owned subsidiary of e following this restructuring e was a more than owned by the former shareholders of d and b owned by the former shareholders of b exam proposes to secure the waivers to extend the statute_of_limitations for the assessment of tax for the b group’s taxable years and law and analysis sec_6402 provides that the overpayment_of_tax will be credited and the excess of such credit will be refunded only to the person who made the overpayment under sec_7422 a claim_for_refund must be duly filed before a tl-n-5970-00 refund action may be maintained in any court to be duly filed within the meaning of sec_7422 a claim must comply with the requirements of sec_6511 wall industries inc v united_states cl_ct sec_6511 requires that a claim_for_refund for overpayment_of_tax be filed by the taxpayer within a specified period sec_7701 defines the taxpayer as any person subject_to any internal revenue tax sec_1501 grants members of an affiliated_group the privilege of filing a consolidated_return upon the condition that they consent to be bound by all of the consolidated_return_regulations in joining in the filing of a consolidated_return each corporation consents to the designation of an agent to act for members of the affiliated_group sec_1_1502-77 under sec_1_1502-77 the common parent of the consolidated_group is the agent for the group and it alone has authority to file consolidated_returns enter into closing agreements file waivers receive notices of deficiency and file refund claims among other things with regard to consolidated_return years the regulations provide for a few exceptions not applicable here where the common parent is not the agent of the consolidated tax_return group for the year in question see sec_1_1502-77 sec_1_1502-75 solely with respect to notices of deficiency and waivers of the statutes of limitations for taxable years for which the due_date without extensions of the consolidated_return is after date sec_1_1502-77t provides for alternative agents for the group in cases where a corporation that is the common parent of the group ceases to be the common parent whether or not the group remains in existence in such cases acceptable alternative agents for the consolidated_group include a successor to the former common parent in a transaction to which sec_381 applies courts have held that after a restructuring pursuant to which the old common parent ceases to be the common parent but remains a member of the group and the group is treated as remaining in existence under sec_1_1502-75 both the new common parent and the old common parent are agents for the affiliated_group with respect to taxable years preceding such restructuring see 101_tc_130 under sec_1_1502-77 a remains the agent for the members of the a consolidated_group for the group’s taxable_year sec_1 through and including thus a is the proper entity to extend the statute_of_limitations on behalf of the a consolidated_group for the group’s consolidated taxable_year sec_1 through under the rationale of union oil supra either a or b could have filed a claim_for_refund on behalf of the a consolidated_group with respect to such years thus the amended returns filed by b on behalf of a are valid for the purpose of filing a timely claim_for_refund by a under these facts as the sole remaining agent for the a consolidated tl-n-5970-00 group’s taxable_year sec_1 through and including a is the proper party to receive any overpayment or notice_of_deficiency that results from the final_determination of the examiners concerning the amended returns under sec_1_1502-77t a ii e as the successor by merger to b in a transaction to which sec_381 applies is an alternative agent for b and the b consolidated_group with respect to notices of deficiency and waivers of the statutes of limitations accordingly e is the proper party to execute the waivers the proper language to use on the waivers is e e i n xx-xxxxxxx as successor by merger to b e i n xx-xxxxxxx and as agent for the former b and subsidiary companies consolidated_group put an asterisk immediately thereafter as shown at the bottom of page of form_872 the following language should be added including the asterisk with respect to the consolidated_tax_liability of b and subsidiary companies for the tax periods ending on date k and date l this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call lisa a fuller at if you have any further questions jasper l cummings jr associate chief_counsel corporate by michael j wilder senior technical reviewer
